     Case 1:19-cv-00496-LJO-EPG Document 6 Filed 05/07/19 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   MICHAEL N. ANHAR,                                  Case No. 1:19-cv-00496-LJO-EPG
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        CORRECT DEFENDANT’S NAME ON
13                 v.                                   DOCKET
14                                                      (ECF No. 5)
     CITIBANK, N.A.,
15   subsidiary of bank holding company
     Citigroup Inc.,
16
                         Defendant.
17

18        Plaintiff’s motion to correct the defendant’s name on the docket (ECF No. 5) is granted.
19   The Clerk of the Court is directed to remove the comma between “Citigroup” and “Inc.” on the
20   Court’s docket such that Defendant’s name is now designated as “Citibank, N.A., subsidiary of
21   bank holding company Citigroup Inc.”
22

23

24   IT IS SO ORDERED.

25
        Dated:    May 6, 2019                                /s/
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28


                                                    1
